Case 1:19-cr-10459-RWZ Document 1378 Filed 10/14/20 Page 1 of 7

U.S. Department of Justice

Andrew E. Lelling
United States Attorney
District of Massachusetts

 

 

Main Reception: (617) 748-3100 John Joseph Moakley United States Courthouse
! Courthouse Way
Suite 9200
Boston, Massachusetts 02210

September 15, 2020

Leonardo A. Angiulo, Esq.
Angiulo Law, PLLC

200 Highland Street, Suite 1
Worcester, MA 01609

Re: United States v. Cecchetelli, et.al
Defendant, Joel Francisco, a/k/a “King Casper”
Criminal No. 19-10459

Dear Attorney Angulo:

The United States Attorney for the District of Massachusetts (“the U.S. Attorney”) and
your client, Joel Francisco, a/k/a “King Casper” (“Defendant”), agree as follows with respect to
the above-referenced case:

1. Change of Plea

At the earliest practicable date, Defendant shall plead guilty to Count Two of the above-
referenced Indictment: Conspiracy to possess with the intent to distribute and to distribute cocaine,
in violation of 21 U.S.C. § 846. Defendant expressly and unequivocally admits that he committed
the crimes charged in Count Two of the Indictment, did so knowingly, intentionally and willfully,
and is in fact guilty of that offense.

2. Penalties
Defendant faces the following maximum penalties: incarceration for 20 years; supervised

release for three years to life; a fine of $1,000,000; a mandatory special assessment of $100; and
forfeiture to the extent charged in the Indictment.

Defendant understands that, if he is not a United States citizen, pleading guilty may affect
Defendant’s immigration status. Defendant agrees to plead guilty regardless of any potential
immigration consequences, even if Defendant’s plea results in being automatically removed from

| YO
8 g\24\ 20
Case 1:19-cr-10459-RWZ Document 1378 Filed 10/14/20 Page 2 of 7

3, Fed. R. Crim. P. 11(c)(1)(C) Plea

This Plea Agreement is made pursuant to Fed. R. Crim. P. 11(c)(1)(C), and Defendant’s
guilty plea will be tendered pursuant to that provision. In accordance with Rule 11(c)(1)(C), if the
District Court (“Court”) accepts this Plea Agreement, the Court must imclude the agreed
disposition in the judgment. If the Court rejects any aspect of this Plea Agreement, the U.S.
Attorney may deem the Plea Agreement null and void. Defendant understands and acknowledges
that he may not withdraw his plea of guilty unless the Court rejects this Plea Agreement under
Fed. R. Crim. P. 11(c)(5).

4, Sentencing Guidelines

The parties agree jointly to take the following positions at sentencing under the United
States Sentencing Guidelines (‘“USSG” or “Guidelines). The parties agree, based on the following
calculations, that Defendant’s total “offense level” under the Guidelines is 13:

® in accordance with USSG § 2D1.1(a}(5) & (c)(12), Defendant’s base offense
level is 16 because the defendant conspired to possess with the intent to
distribute and to distribute 196 grams of cocaine; and

© in accordance with USSG § 3E1.1, based on Defendant’s prompt acceptance of
personal responsibility for the offense of conviction m this case, the adjusted
offense level is reduced by 3.

The U.S. Attorney’s agreement that the disposition set forth below is appropriate in this case is
based, in part, on Defendant’s prompt acceptance of personal responsibility for the offense(s) of
conviction in this case.

The U.S. Attorney may, at his sole option, be released from his commitments under this
Plea Agreement, including, but not limited to, his agreement that Paragraph 5 constitutes the
appropriate disposition of this case, if at any time between Defendant’s execution of this Plea
Agreement and sentencing, Defendant:

(a) Fails to admit a complete factual basis for the plea;

(b) Fails to truthfully admit Defendant’s conduct in the offense(s) of
conviction;

(c) Falsely denies, or frivolously contests, relevant conduct for which
Defendant is accountable under USSG § 1B1.3;

(d) Fails to provide truthful information about Defendant’s fmancial status;
(e) Gives false or misleading testimony in any Rule 11, sentencing or post-

conviction proceeding relating to the criminal conduct charged mn this case
and any relevant conduct for which Defendant is accountable under USSG

§ 1B1.3;
2 +F€
q\zy| ze
Case 1:19-cr-10459-RWZ Document 1378 Filed 10/14/20 Page 3 of 7

(f Engages in acts that form a basis for finding that Defendant has obstructed
or impeded the administration of justice under USSG § 3C1.1;

(g) Intentionally fails to appear in Court or violates any condition of release;
(h) Commits a crime;

(i) Transfers any asset protected under any provision of this Plea Agreement;
or

(j) Attempts to withdraw Defendant’s guilty plea.

Nothing in this Plea Agreement affects the U.S. Attorney’s obligation to provide the Court
and the U.S. Probation Office with accurate and complete information regarding this case.

5. Agreed Disposition

Pursuant to Fed. R. Crim. P. 11(c}(1)(C), the U.S. Attorney and Defendant agree that the
following is areasonable and appropriate disposition of this case:

(a) mcarceration within a sentencing range of 18 to 24 months;

(b) 36 months of supervised release;

(c) a mandatory special assessment of $100, which Defendant must pay to the
Clerk of the Court on or before the date of sentencing (unless Defendant
establishes to the Court’s satisfaction that Defendant is unable to do so);

(d) forfeiture as set forth in Paragraph 7.

Within the sentencing range agreed to by the parties, the sentence to be imposed upon
Defendant is within the discretion of the Court, subject to the provisions of the advisory USSG
and the factors set forth in 18 U.S.C. § 3553(a).

The parties agree to request the Court to order that the sentence commence immediately
upon imposition, and that the United States Marshals Service return the Defendant to custody of
the State of Rhode Island.

The Defendant reserves the right to request that the Court affirmatively indicate on the
record that there is no prohibition of this federal sentence from being served concurrently with any
state sentence imposed later on the cases now-pending in Rhode Island. This is to permit the
Defendant to seek jail credit and sentences that can be served concurrently with this federal
sentence for the cases now-pending in Rhode Island.

6. Waiver of Right to Appeal and to Bring Future Challenge
Case 1:19-cr-10459-RWZ Document 1378 Filed 10/14/20 Page 4 of 7

(a) Defendant has conferred with his attorney and understands that he has the
right to challenge his conviction in the United States Court of Appeals for
the First Circuit (“direct appeal’). Defendant also understands that, in some
circumstances, Defendant may be able to challenge his conviction in a
future proceeding (collateral or otherwise), such as pursuant to a motion
under 28 U.S.C. § 2255 or 28 U.S.C. § 2241. Defendant waives any right
to challenge Defendant’s conviction on direct appeal or in any future
proceeding (collateral or otherwise).

(b) Defendant has conferred with his attorney and understands that defendants
ordinarily have a right to challenge in a direct appeal their sentences
(including any orders relating to the terms and conditions of supervised
release, fines, forfeiture, and restitution) and may sometimes challenge their
sentences (including any orders relating to the terms and conditions of
supervised release, fines, forfeiture, and restitution) in a future proceeding
(collateral or otherwisc). The righis that are ordinarily available to a
defendant are limited when a defendant enters into a Rule 11(c)(1)(C)
agreement. In this case, Defendant waives any rights Defendant may have
to challenge the agreed-upon sentence (including any agreement relating to
the terms and conditions of supervised release, fines, forfeiture, and
restitution) on direct appeal and im a future proceeding (collateral or
otherwise), such as pursuant to 28 U.S.C. § 2255 and 28 U.S.C. § 2241.
Defendant also waives any right Defendant may have under 18 U.S.C.
§ 3582(c)(2) to ask the Court to modify the sentence, even if the USSG are
later amended in a way that appears favorable to Defendant. Likewise,
Defendant agrees not to seek to be resentenced with the benefit of any
change to Defendant’s Criminal History Category that existed at the time of
Defendant’s original sentencing. Defendant also agrees not to challenge the
sentence in an appeal or future proceeding (collateral or otherwise) even if
the Court rejects one or more positions advocated by any party at
sentencing. In sum, Defendant understands and agrees that in entering into
this Plea Agreement, the parties intend that Defendant will receive the
benefits of the Plea Agreement and that the sentence will be final.

(c) The U.S. Attorney agrees that he will not appeal the imposition by the Court
of a sentence within the sentencing range agreed to by the parties as set out
in Paragraph 5, even if the Court rejects one or more positions advocated by
either party at sentencing.

(d) Regardless of the previous subparagraphs, Defendant reserves the right to
claim that: (i) Defendant’s lawyer rendered ineffective assistance of counsel
under Strickland v. Washington; or (ii) the prosecutor in this case engaged
in misconduct that entitles Defendant to relief from Defendant’s conviction
or sentence.

S¥
‘ q\r\t©
Case 1:19-cr-10459-RWZ Document 1378 Filed 10/14/20 Page 5 of 7

7. Forfeiture

Defendant hereby waives and releases any claims Defendant may have to any vehicles,
currency, or other personal property seized by the United States, or seized by any state or local law
enforcement agency and turned over to the United States, during the investigation.

8. Civil_Liabilt

By entering into this Plea Agreement, the U.S. Attorney does not compromise any civil
liability, including but not limited to any tax liability, Defendant may have incurred or may incur
as aresult of Defendant’s conduct and plea of guilty to the charges specified in Paragraph 1 of this
Plea Agreement.

9. Withdrawal of Plea by Defendant or Rejection of Plea by Court

Should Defendant move to withdraw his guilty plea at any time, or should the Court reject
the parties’ agreed-upon disposition of the case or any other aspect of this Plea Agreement, this
Plea Agreement shall be null and void at the option of the U.S. Attorney. In this event, Defendant
agrees to waive any defenses based upon the statute of limitations, the constitutional protection
against pre-indictment delay, and the Speedy Trial Act with respect to any and all charges that
could have been timely brought or pursued as of the date of this Plea Agreement.

10. Breach of Plea Agreement

If the U.S. Attorney determines that Defendant has failed to comply with any provision of
this Plea Agreement, has engaged in any of the activities set forth in Paragraph 4(a)-(j), has violated
any condition of Defendant’s pretrial release, or has committed any crime following Defendant’s
execution of this Plea Agreement, the U.S. Attorney may, at his sole option, be released from his
commitments under this Plea Agreement in their entirety by notifying Defendant, through counsel
or otherwise, in writing. The U.S. Attorney may also pursue all remedies available to him under
the law, regardless whether he elects to be released from his commitments under this Plea
Agreement. Further, the U.S. Attorney may pursue any and all charges which otherwise may have
been brought against Defendant and/or have been, or are to be, dismissed pursuant to this Plea
Agreement. Defendant recognizes that his/her breach of any obligation under this Plea Agreement
shall not give rise to grounds for withdrawal of Defendant’s guilty plea, but will give the U.S.
Attorney the right to use against Defendant before any grand jury, at any trial or hearing, or for
sentencing purposes, any statements made by Defendant and any information, materials,
documents or objects provided by Defendant to the government, without any limitation, regardless
of any prior agreements or understandings, written or oral, to the contrary. In this regard,
Defendant hereby waives any defense to any charges that Defendant might otherwise have based
upon any statute of limitations, the constitutional protection against pre-indictment delay, or the
Speedy Trial Act.

11. Who is Bound by Plea Agreement

This Plea Agreement is limited to the U.S. Attorney for the District of Massachusetts, and
cannot and does not bind the Attorney General of the United States or any other federal, state or

5
Case 1:19-cr-10459-RWZ Document 1378 Filed 10/14/20 Page 6 of 7

local prosecutive authorities.

12. Modifications to Plea Agreement

This Plea Agreement can be modified or supplemented only in a written memorandum

signed by the parties or on the record in court.

If this letter accurately reflects the agreement between the U.S. Attorney and Defendant,
please have Defendant sign the Acknowledgment of Plea Agreement below. Please also sign
below as Witness. Return the original of this letter to Assistant U.S. Attorney Philip A. Mallard.

By:

Very truly yours,

ANDREW E. LELLING
United States Attorney

/s Glenn A. MacKinlay

Glenn A. MacKinlay

Chief, Organized Crime and Gang Unit
Timothy Moran

Deputy Chief, Organized Crime and Gang Unit

 

/s Philip A. Mallard
Philip A. Mallard
Assistant U.S. Attorney

 
Case 1:19-cr-10459-RWZ Document 1378 Filed 10/14/20 Page 7 of 7

ACKNOWLEDGMENT OF PLEA AGREEMENT

I have read this letter in its entirety and discussed it with my attorney. I hereby
acknowledge that (a) it accurately sets forth my plea agreement with the United States Attorney’s
Office for the District of Massachusetts; (b) there are no unwritten agreements between me and
the United States Attorney’s Office; and (c) no official of the United States has made any unwritten
promises or representations to me, in connection with my change of plea. In addition, I have
received no prior offers to resolve this case. I understand the crime to which I have agreed to plead
guilty, the maximum penalties for that offense, and the Sentencing Guideline penalties potentially
applicable to it. I am satisfied with the legal representation provided to me by my attorney. We
have had sufficient time to meet and discuss my case. We have discussed the charge against me,
possible defenses I might have, the terms of this Plea Agreement and whether I should go to trial.
I am entering into this Plea Agreement freely, voluntarily, and knowingly because I am guilty of
the offense to which Iam pleading guilty and I believe this Plea Agreement is in my best interest.

 

Defendant

Date: bf2 y/z Oo

I certify that Joel Francisco has read this Plea Agreement and that we have discussed its
meaning. I believe he understands the Plea Agreement and is entering into the Plea Agreement
freely, voluntarily and knowingly. I also certify that the U.S. Attorney has not extended any other

offers to resolve this matter.

Leontrde-Aciguiloy

Attorney for Defendant

Date: “. ly .2y70

S€
o Jz 10?
